231 F.2d 501
97 U.S.App.D.C. 342
Charles S. GEIER, Appellant,v.James VERTA et al., Appellees.
No. 12881.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 3, 1956.Decided Feb. 23, 1956.

[97 U.S.App.D.C. 343] Mr. Charles S. Geier, Washington, D.C., appellant pro se.
Mr. James C. Gregg, Washington, D.C., for appellees.
Before EDGERTON, Chief Judge, and PRETTYMAN and BAZELON, Circuit judges.
PER CURIAM.


1
This was a civil action for injunctive and other equitable relief and for damages.  It was tried by the District Court without a jury; findings of fact and conclusions were made; and judgment was rendered for the defendants.  We find no error affecting substantial rights of the plaintiff.


2
Affirmed.